Martin, J.*
In this case the plaintiffs had a verdict, which the court ordered to be recorded. Being dissatisfied therewith, they moved for a new trial, which was refused. The judge expressed his dissatisfaction with the verdict, but stated that the case presented a mere question of law, which he thought best to submit to the decision of this tribunal; whereupon, he omitted to give any judgment on the verdict. The appeal cannot be sustain- ' ed, on the denial of a new trial; nor until there be a final judgment.

Appeal dismissed.


 Morphy, J., being interested, did not sit on the trial of this case.